            Case 3:19-cv-07651-EMC Document 278 Filed 09/09/21 Page 1 of 2




1                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
2

3    INTEL CORPORATION and APPLE INC.,            Case No. 3:19-cv-07651-EMC
4
                                  Plaintiffs,    [PROPOSED] ORDER GRANTING INTEL
5    v.                                          CORPORATION AND APPLE INC.’S
                                                 ADMINISTRATIVE MOTION TO FILE
6    FORTRESS INVESTMENT GROUP LLC,              OPPOSITION TO INVT AND
     FORTRESS CREDIT CO. LLC, UNILOC 2017        INVENTERGY’S SUPPLEMENTAL BRIEF
7    LLC, UNILOC USA, INC., UNILOC               UNDER SEAL
     LUXEMBOURG S.A.R.L., VLSI
8
     TECHNOLOGY LLC, INVT SPE LLC,
9    INVENTERGY GLOBAL, INC., and IXI IP,
     LLC,
10
                                   Defendants.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28        Case No. 3:19-cv-07651-EMC                  [PROPOSED] ORDER GRANTING INTEL AND APPLE’S
                                                         ADMINISTRATIVE MOTION TO FILE OPPOSITION
                                                                                      UNDER SEAL
          Case 3:19-cv-07651-EMC Document 278 Filed 09/09/21 Page 2 of 2




1            Having considered the motion filed by plaintiffs Intel Corporation and Apple Inc. and the

2    accompanying declarations, the Court grants Intel and Apple’s Administrative Motion to File

3    Opposition to INVT and Inventergy’s Supplemental Brief Under Seal with respect to the following

4    portions of Intel and Apple’s Opposition to Defendants INVT SPE LLC and Inventergy Global,

5    Inc.’s Supplemental Brief in Support of Defendants’ Joint Motion to Dismiss and to Strike Plaintiffs’

6    Second Amended Complaint:

7

8     Page                             Line Number(s)

9     2                                8-9, 11-14, 16-17, 19, and 21-22

10    3                                2, 5, 8, 10-11, 13-14, 17, and footnote 1

11    4                                15

12           IT IS SO ORDERED.
13

14   Date: September 9, 2021                               By:___________________________
                                                              EDWARD M. CHEN
15                                                            United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28     Case No. 3:19-cv-07651-EMC                      1       [PROPOSED] ORDER GRANTING INTEL AND APPLE’S
                                                                  ADMINISTRATIVE MOTION TO FILE OPPOSITION
                                                                                               UNDER SEAL
